In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐3006 
WILLIAM R. KERR, 
                                                Petitioner‐Appellant, 

                                  v. 

MICHAEL A. DITTMANN, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
           No. 04‐C‐1153 — Charles N. Clevert, Jr., Judge. 
                     ____________________ 

    ARGUED OCTOBER 29, 2013 — DECIDED MARCH 5, 2014 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  KANNE  and  HAMILTON, 
Circuit Judges. 
    WOOD, Chief Judge. The last time William Kerr was before 
this court on appeal from the denial of his petition under 28 
U.S.C. § 2254 for relief from his conviction for murdering his 
wife’s lover, we found that he was entitled to an evidentiary 
hearing on issues surrounding an alleged plea offer from the 
state. See Kerr v. Thurmer, 639 F.3d 315 (7th Cir. 2011). Before 
that  hearing  could  take  place,  the  Supreme  Court  vacated 
2                                                           No. 12‐3006 

our  judgment  and  remanded  for  reconsideration  in  light  of 
Lafler v. Cooper, 132 S. Ct. 1376 (2012). See Thurmer v. Kerr, 132 
S. Ct. 1791 (2012); see also Kerr v. Dittmann, 468 F. App’x 636 
(7th  Cir.  2012). After  conducting  the  necessary  proceedings, 
the  district  court  found  that  the  state  never  offered  a  plea 
bargain  to  Kerr,  and  so  it  again  denied  Kerr’s  petition.  He 
has now appealed, but we find no error (clear or otherwise) 
in the district court’s finding. We therefore affirm.  
                                      I 
    Readers of our first opinion will recall that Kerr shot his 
victim  at  point‐blank  range  after  the  lover  came  to  Kerr’s 
house for a showdown over the wife’s affections. Afterwards 
Kerr turned himself in, and a jury ultimately convicted him 
of first degree intentional homicide; the judge sentenced him 
to life in prison, with eligibility for parole after 21 years. His 
petition  for  a  writ  of  habeas  corpus,  however,  concerns  what 
happened  (or  did  not)  before  the  trial  began.  Kerr  alleges 
that  the  prosecutor,  assistant  district  attorney  Mark  Wil‐
liams,  offered  a  plea  agreement  under  which  Kerr  would 
plead guilty to first degree reckless homicide, a Class B felo‐
ny. According  to  Kerr,  while  his  attorney  Gerald  Boyle  cor‐
rectly told him what the offer was for, Boyle failed to advise 
him correctly about the penalties he would face if he accept‐
ed  it.  Specifically,  Kerr  alleges  that  Boyle  told  him  that  first 
degree reckless homicide in Wisconsin carries with it a sen‐
tence  of  life  imprisonment  with  parole  eligibility  beginning 
at 13 years (the same range as first degree intentional homi‐
cide). Kerr says that he rejected this alleged offer because the 
sentencing  range  was  the  same  as  the  one  for  intentional 
homicide  (which  he  was  about  to  be  tried  on),  and  thus  it 
was not much of a deal. When this case was before us previ‐
No. 12‐3006                                                       3

ously, we held that Kerr was entitled to an evidentiary hear‐
ing on the issue of the alleged offer of a plea bargain, and we 
remanded for that purpose.  
                                  II 
    At the evidentiary hearing, the district court heard from 
four witnesses: Kerr, Williams, Boyle, and Boyle’s co‐counsel, 
his  daughter  Bridget  Boyle  (Bridget).  The  evidence  was 
mixed.  On  the  one  hand,  both  Boyle  and  Williams  testified 
that there was no offer at all. On the other hand, supporting 
Kerr,  was  his  own  testimony,  some  of  Bridget’s  statements, 
and letters between Bridget and Kerr since his incarceration. 
The  most  contested  piece  of  evidence  came  from  a  sealed 
transcript that was created after Kerr’s sentencing. We begin 
with a summary of what that transcript recounted.   
    A  few  nights  before  Kerr’s  sentencing,  Bridget  visited 
him in prison. During that meeting, Kerr made several accu‐
sations against the Boyles. Upon hearing about them, Boyle 
asked to discuss the conflict in the judge’s chambers; it is this 
discussion that was part of the sealed transcript.  
    One  of  Kerr’s  accusations  was  that  Boyle  never  brought 
to his  attention an  alleged offer  of a plea bargain from Wil‐
liams. Boyle responded with both a letter and personal visit, 
at  which  point  (according  to  Boyle)  Kerr  apologized.  In  re‐
counting this to the judge, Boyle speculated that Kerr’s com‐
plaints  stemmed  from  the  influence  of  a  jailhouse  lawyer. 
Hearing this, the judge asked Boyle if he would like Kerr to 
be brought back into chambers to state on the record that he 
recanted his prior charges. The judge said that he asked be‐
cause once Kerr was back in prison, the chance that another 
4                                                         No. 12‐3006 

jailhouse lawyer might make a similar suggestion was good. 
Boyle agreed to have Kerr returned to chambers. 
     It was then that the disputed statement was made. Boyle 
began by summarizing his recollection of the pretrial discus‐
sions  for  Kerr.  He  remembered  that  Kerr  had  told  Boyle  to 
forget his accusations and to continue helping him with his 
case.  With  regard  to  the  alleged  offer,  Boyle  said  to  Kerr 
“you now understand that we really had no offer other than 
the possibility of your pleading to life imprisonment with a 
13—with a statutory minimum. And when I brought that to 
you, I told you if there was any possibility at all, that was it. 
And  you  told  me  you  would  not  do  that.”  The  judge  then 
asked  Kerr  if  he  agreed  with  what  Boyle  said  and  Kerr  re‐
sponded  that  he  did.  To  reconfirm,  the  judge  asked  Kerr, 
“And [Boyle] didn’t fail to convey any potential negotiations 
to  resolve the case short  of trial?” to which Kerr responded 
“No.”  Williams  was  in  the  room  throughout  this  conversa‐
tion and said nothing.  
    At  the  evidentiary  hearing,  which  obviously  occurred 
years after the sealed transcript had been created, Boyle stat‐
ed that while he could not remember the specifics of his dis‐
cussions  with  Williams,  he  did  recall  that  the  state  did  not 
extend a formal offer that he could take back to Kerr. Boyle 
also  testified  that  he  talked  to  Kerr  about  the  possibility  of 
pleading  guilty  to  the  first  degree  intentional  homicide 
charge and then trying to convince the state to agree to a 13‐
year parole eligibility date. But, Boyle recounted, Kerr would 
not agree to such a deal.  
    Like Boyle, Williams testified that there was never an of‐
fer.  While  he  had  a  vague  memory  of  Boyle’s  asking  him 
what  could  happen  in  the  case,  he  testified  that  he  did  not 
No. 12‐3006                                                         5

recall anything specific. Williams also testified that in 95 per‐
cent of his cases where he offers a plea bargain, the offer is in 
writing.  In this instance, everyone agreed  that there  was no 
written agreement, nor were there any notes in his file indi‐
cating  that  he  spoke  to  Boyle  about  a  plea  deal.  While  Wil‐
liams had difficulty remembering all of the specifics, he stat‐
ed that at the time of trial he was adamant about trying the 
case,  and  that  the  victim’s  family  had  been  particularly  in‐
sistent on its going forward as a first‐degree intentional case. 
And,  while  he  had  overridden  victim‐family  wishes  in  the 
past, he saw no reason to amend the first‐degree intentional 
charge here. He commented that he had never offered a plea 
bargain  in  a  case  like  this,  where  an  unarmed  man  was  sit‐
ting at a table and then was blasted with a shotgun. 
   Williams  was  also  asked  whether  he  remembered  the 
conversation  that  was  recounted  in  the  sealed  transcript. 
While  he  said  that  he  could  not  recall  the  conversation,  he 
thought  after  reading  it  that  perhaps  he  told  Boyle  to  see 
whether  Kerr  would  simply  plead  guilty  to  first‐degree  in‐
tentional  homicide.  He  reiterated,  however,  that  he  did  not 
have a clear recollection either way.  
    In  contrast  to  Boyle’s  and  Williams’s  testimony,  which 
supported  the  conclusion  that  there  was  no  offer,  the  judge 
was also presented with a number of letters written by Brid‐
get to Kerr while the latter was in prison. Those letters con‐
tain several references to a possible offer. 
    Before  Kerr  filed  his  post‐conviction  state  petition,  he 
wrote  to  the  Boyles  about  his  case  and  the  purported  offer 
for  first‐degree  reckless  homicide.  In  a  June  21,  2002,  re‐
sponse, Bridget wrote, “I recall that there was an offer made 
to us on the day of trial. … It is my further recollection that 
6                                                       No. 12‐3006 

you declined to accept the offer.” In response to a 2005 letter 
from Kerr to Boyle, Bridget again responded on her father’s 
behalf, stating  that she “ha[d] the  knowledge to answer the 
questions” Kerr had about the alleged offer. She again recon‐
firmed  that  Williams  made  an  offer  on  the  morning  of  trial 
but stated to Kerr, “You are well aware that both my father 
and  I  had  a  lengthy  conversation  with  you  after  receiving 
that  offer.  You  determined  that  you  did  not  want  that  offer 
and proceeded to trial.”  
    Bridget also gave oral testimony at the evidentiary hear‐
ing—testimony that contradicted some of the points she had 
made in the letters. She testified that instead of there being a 
formal  offer,  she  recalled  only  that  Williams  was  talking 
about the possibility of a guilty plea to second‐degree inten‐
tional homicide. That said, she also stated that while the of‐
fer was only informal, she believed that if Kerr had been in‐
terested, the offer would have been formalized. Not only did 
Bridget not mention reckless homicide (the charge Kerr said 
he  was  offered),  but she  also  backtracked  from  the  position 
that  there  was  ever  a  formal  offer  at  all.  Bridget  conceded 
that while she recalled the discussions centering on second‐ 
degree  intentional  homicide,  once  she  saw  her  father’s 
statements  in  the  sealed  transcript,  she  was  confused.  Her 
confusion  arose  because  in  the  sealed  transcript  her  father 
stated that if there was any offer it would have been life with 
13  years  parole  eligibility,  which  was  not  the  sentencing 
range for second‐degree intentional homicide.  
   Kerr’s  testimony  was  in  stark  contradiction  to  that  of 
Boyle  and  Williams. According  to  Kerr,  right  before  the  ju‐
rors came up, he, Boyle, and Bridget went into a small hold‐
ing  cell  where  the  Boyles  told  him  that  Williams  had  made 
No. 12‐3006                                                           7

him an offer that involved his pleading guilty to first‐degree 
reckless  homicide.  That  charge,  Boyle  supposedly  told  him, 
carried with it a minimum of 13 years, 4 months, and a max‐
imum  of  life  without  parole.  Kerr  testified  that  he  turned 
down the deal because he figured the sentence he faced was 
not  materially  different  from  the  one  he  was  already  facing 
on the charge of first‐degree intentional homicide.  
    After  hearing  all  of  this  testimony  and  reviewing  the 
documentary  record,  the  district  court  found  that  Williams 
never  made  an  offer  to  Kerr.  While  there  were  discussions 
about a possible guilty plea, the court found nothing to indi‐
cate that Williams was prepared to accept a plea to a Class B 
felony—the  arrangement  that  Kerr  believed  he  heard  Boyle 
communicate.  Instead,  the  court  thought  it  possible  that 
Boyle  went  to  Williams  and  tried  to  suggest  some  kind  of 
pre‐trial resolution, and Williams then told Boyle to get back 
to  him  after  he  figured  out  what  Kerr  was  willing  to  do. 
Thus, even though there was some communication between 
Kerr and Boyle about a plea, no firm offer was ever extend‐
ed.  
    In  reaching  this  conclusion,  the  district  court  began  by 
stating  that  in  its  view  none  of  the  statements  made  by  the 
Boyles  supported  Kerr’s  assertion  that  the  state  offered  to 
allow  him  to  plead  guilty  to  first‐degree  reckless  homicide. 
Indeed,  crediting  Williams’s  testimony,  the  court  found  that 
there was no offer at all. It noted Williams’s estimate that in 
about  95  percent  of  his  cases  where  there  is  an  offer,  he  re‐
duces  the  offer  to  writing,  yet  here  there  was  no  written 
agreement. There were no notes in his file concerning an of‐
fer.  Williams’s  explanation  for  why  he  would  not  accept  a 
guilty  plea  to  second‐degree  intentional  homicide  in  a  case 
8                                                       No. 12‐3006 

like  this  was  persuasive.  In  fact,  Williams  was  adamant 
about  trying  this  case,  which  he  considered  cold‐blooded 
murder. The court dismissed Bridget’s letters to Kerr as hav‐
ing been written without properly familiarizing herself with 
the case. (The evidence indicated that she wrote them with‐
out even opening his file.) If anything, the court thought, she 
was  compounding  any  misunderstandings  that  previously 
existed.  
                                 III 
    When  a  district  court  denies  habeas  corpus  relief,  we  re‐
view that court’s findings of fact for clear error. Rittenhouse v. 
Battles, 263 F.3d 689, 695 (7th Cir. 2001). The question wheth‐
er there was or was not an offer of a plea bargain is a quin‐
tessential  question  of  fact:  what  happened?  Given  the  con‐
flicting evidence before the district court, we see no clear er‐
ror  in  the  determination  that  the  assistant  district  attorney 
never made an offer. 
    First,  while  Kerr  argues  that  Boyle’s  statement  in  the 
sealed  transcript  definitively  shows  that  there  was  an  offer, 
that is not the case. Even if that evidence strongly pointed to 
an  offer,  there  was  conflicting  evidence  on  the  other  side, 
and the court chose to credit the latter evidence. In addition, 
all Boyle said was, “you now understand that we really had 
no  offer  other  than  of  your  pleading  to  life  imprisonment 
with a 13—with a statutory minimum. And when I brought 
that to you, I told you if there was any possibility at all, that 
was it. And you told me you would not do that.” One could 
reasonably  understand  Boyle  to  be  stating  that  there  never 
was  an  offer,  but  only  the  possibility  of  Kerr’s  pleading 
guilty to the charge of first‐degree intentional and hoping for 
a  favorable  recommendation  on  parole  eligibility.  Kerr’s 
No. 12‐3006                                                           9

counsel’s  inquiry  about  Kerr’s  interest  in  pleading  guilty  to 
the  first‐degree  intentional‐homicide  charge  is  not  itself  an 
offer.   
    Second,  while  Bridget’s  letters  could  support  a  finding 
that  there  was  some  kind  of  offer,  it  was  within  the  district 
court’s discretion to discount those letters and her testimony 
more  generally.  The  district  court  thought  that  Bridget  was 
careless when she responded to Kerr without first taking the 
time  to  open  his  file.  Whether  she  would  have  uncovered 
helpful  information  in  his  file  is  beside  the  point—the  dis‐
trict court was entitled to find that a person who responds to 
a  client  about  such  serious  topics  without  first  consulting 
that  client’s  file  is  not  a  particularly  credible  witness.  Rea‐
sonable  minds  could  differ  about  whether  that  is  the  best 
conclusion to come to regarding Bridget, but we cannot say 
the district court’s conclusion was erroneous.  
    Even  though  Bridget  testified  that  she  believed  Kerr 
could have pleaded guilty to second‐degree intentional hom‐
icide,  that  is  a  different  deal  from  the  one  Kerr  remembers 
and the one Bridget originally seemed to endorse in her let‐
ters  to  Kerr.  A  reasonable  person  could  interpret  this  dis‐
crepancy  two  ways:  either  it  meant  that  there  was  an  offer 
but Bridget was confused about the specifics, or it meant (as 
the district court found) that she was not well‐informed and 
thus her testimony was unhelpful.  
    Relying  on  Rule  602  of  the  Federal  Rules  of  Evidence, 
Kerr also argues that because Boyle and Williams could not 
remember all the specifics of the events in question, the dis‐
trict court erred in relying on their testimony at all. Kerr did 
not,  however,  make  this  argument  in  the  district  court,  and 
so we will review it only for plain error. See United States v. 
10                                                        No. 12‐3006 

Ali, 619 F.3d 713, 720 (7th Cir. 2010). Even under a more gen‐
erous  standard  of  review,  the  argument  goes  nowhere.  A 
reasonable trier of fact could believe that Williams and Boyle 
had personal knowledge of the facts about which they testi‐
fied. See United States v. Joy, 192 F.3d 761, 767 (7th Cir. 1999). 
Boyle testified that it was clear to him that he was not going 
to get a plea deal for Kerr. When asked why he held that be‐
lief,  Boyle  responded  that  Williams  did  not  offer  him  any‐
thing  and  he  knew  that  no  offer  was  forthcoming.  Pushed 
again to explain whether he specifically recalled conversing 
with  Williams,  he  responded,  “No,  I  know  what  happened. 
When  it  happened?  What  words  he  used?  I  don’t  know.” 
Boyle was testifying about events that happened more than 
12 years earlier; the district court was probably unsurprised 
that he did not remember all the specifics. But what he testi‐
fied to was a fact that he did remember clearly: there was no 
offer. 
    Finally there was Williams’s testimony, on which the dis‐
trict  court  relied  most  heavily.  As  we  have  already  noted, 
Williams  recalled  the  critical  details  about  his  trial  strategy. 
The fact that he could not remember either the exact words 
that  he  spoke  to  Boyle  or  the  conversation  recorded  in  the 
sealed  transcript  does  not  matter.  Williams  unequivocally 
testified that there was no offer. He remembered a variety of 
reasons  why  this  was  the  case,  and  he  informed  the  court 
about  his  usual  practice.  That  was  all  relevant  information, 
and Williams was in a position to testify about it. 
    We do not mean to suggest that the district court came to 
the only possible conclusion on these facts. There is enough 
evidence in the record that a fact‐finder could have come out 
either  way.  But  whether  we  agree  with  the  district  court’s 
No. 12‐3006                                                    11

factual conclusion is not the question. There was conflicting 
evidence and the district court had to make a finding; it did 
so, and its finding is not clearly erroneous. 
                              ********** 
   Sufficient  evidence  supports  the  district  court’s  finding 
that  Kerr  never  received  an  offer  for  a  plea  bargain.  We 
therefore AFFIRM  the judgment of the district court denying 
Kerr’s petition for a writ of habeas corpus.